Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-6-2009

Wilson v. Philadelphia
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3260




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Wilson v. Philadelphia" (2009). 2009 Decisions. Paper 1914.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1914


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                      No. 07-3260
                                      ___________

                               HAROLD C. WILSON,

                                                      Appellant,
                                           v.

    CITY OF PHILADELPHIA; RONALD D. CASTILLE; LYNNE ABRAHAM;
   JOHN JACK MCMAHON; and JANE AND JOHN DOE Employees of the City of
            Philadelphia, Individually and in their Official Capacities,

                                                      Appellees.
                                      ___________

               Appeal from the Order of the United States District Court
                       for the Eastern District of Pennsylvania
                                   (No. 04-cv-5396)
                    District Judge: Honorable Thomas N. O’Neill

                        Argued: Thursday, November 20, 2008

            Before: FUENTES, HARDIMAN, and GARTH, Circuit Judges.

                          (Opinion Filed: February 6, 2009)

Paul Ellis, Jr. (Argued)
Law Office of Paul Ellis & Assoc.
P.O. Box 53105
Pittsburgh, PA 15219

      Counsel for Appellant

Kelly S. Diffily (Argued)
City of Philadelphia Law Department
1515 Arch Street, 17th Floor
Philadelphia, PA 19102-0000

Ronald Eisenberg (Argued)
Office of the District Attorney
Three South Penn Square
Philadelphia, PA 19107-3499

       Counsel for Appellees


FUENTES, Circuit Judge:

       On June 1, 2007, Appellant Harold Wilson moved to reopen a civil rights case he

had filed against prosecutors in the Philadelphia District Attorney’s Office. Wilson’s

case had been dismissed for failure to prosecute, without prejudice, more than a year

earlier. In his efforts to reopen the case, Wilson presented the District Court with

evidence indicating that his attorney was entirely at fault for the failure to prosecute, and

that Wilson himself had been deceived by the attorney into thinking the case was

progressing in an appropriate manner. On June 29, 2007, the District Court denied the

motion to reopen, and this appeal followed shortly thereafter. As pointed out by the

Appellees, at the time Wilson filed his motion to reopen, the statute of limitations had not

yet run on many of Wilson’s claims.

       In view of the unusual posture of this case, we will vacate and remand for further

consideration of this matter in light of Dunbar v. Triangle Lumber and Supply Co., 816
F.2d 126 (3d Cir. 1987), as well as the recent Supreme Court decision Van De Kamp v.

Goldstein, No. 07-854, — U.S. —, 2009 WL 160430 (Jan. 26, 2009).



                                              2